The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following Final office action is in response to communication regarding application 15/482035 dated 2/16/2021. In applicant’s amendmentsClaim 1 is amended.
Claim 11 is cancelled.
Claim 24 is added as a new claim
Claims 1-4, 6-10, 12-15, 17-24 are currently pending and have been rejected as follows.

	Response to Amendment
The 101 rejection in the previous office action is maintained.
The 103 rejection in the previous office action for independent claim 1 and its dependents is withdrawn due to applicant amending the claims.
The 103 rejection in the previous office action for claims 12-15, 17-21, 23 is maintained. 

Response to 101 Arguments
Applicant argues that the claims are not directed to any of the enumerated judicial exceptions and the claims integrated the alleged judicial exception into a practical application. Applicant further argues that the claims recite significantly more than the alleged abstract idea.
Applicant’s arguments have been considered but are not persuasive. Applicant’s claimed invention taken as a whole, is directed to generic receiving, reducing, solving and outputting of data from a likelihood function, which does not eliminate the existence of an abstract idea and does not integrate a judicial exception into a practical application, such as by improving 
The amended claims recite additional elements sensors, camera and bar code scanners, but the additional limitations do not integrate the claims into a practical application because it is merely indicating a field of use/technological environment in which to apply the abstract idea.

Response to 103 Arguments
Applicant argues that none of the references discloses assignments of trailers to one of a plurality of docks in a warehouse, none of the references disclose respective ordered list of two or more trailers for two or more of the plurality of docks, that there is not a logical rationale for combining Hance with the other cited references, and that none of the references suggest sensors that provide unloading status of one or more trailers at a warehouse.
The amended claims overcome the 103 rejection, but the non-amended claims do not. Applicant’s arguments have been considered but are not persuasive. Benda teaches a system for substantially optimizing logistics for loading vehicles and transporting goods and a method of accomplishing the same.  Benda references a cross dock in paragraph [0049], “One non-exclusive purpose of the central facility or cross-dock is to maximize transport vehicle capacity.” Which shows the relevance that a cross-dock can also be a central facility having multiple docks where multiple trucks and trailers can be loaded and unloaded.  Benda also teaches in paragraph [0070], “The computer with memory then traverses the sorted list of source-destination-SKU combinations. For each source-destination-SKU combination, it determines if additional discretionary orders are possible, if spare capacity exists going from the source to the cross-dock, and from the cross-dock to the destination. It also calculates the minimum of the amount of discretionary orders available, shipping capacity into the cross-dock, and capacity out of the cross-dock.”, the capacity of the cross-dock and assigning routes based upon the capacity which is similar to assigning a given trailer to a given dock in a given warehouse.  Benda further teaches an ordered list in paragraph [0072], “It also generates a list or shipping plan denoting how many items are being shipped from each source through the cross-dock to each destination, and on what vehicle they will be transported.” which teaches the claimed limitations.In response to applicant’s argument that there is no teaching, suggestion, or motivation to 
Hance discloses sensors. Hance teaches (iv) status data respective of the unloading status of one or more of the trailers from one or more sensors disposed in the warehouse (Hance: Paragraph [0067], “In some examples, the information as to positioning of the pallets, and other real time location data, may be provided to the WMS using sensors, trackers, transmitters, or other identifiers coupled to pallets or objects in the warehouse and its environs (e.g., loading bays, parking areas, adjacent storage units, etc.).”).
Applicant’s amendments necessitated new grounds of rejection with the cited references for the newly added limitations of claims 11 and 12. Hance discloses the newly added limitations “wherein the one or more sensors comprise one or more of: a bar code scanner used to scan packages as those packages are unloaded from trailers, loaded onto trailers, or unloaded from trailers and loaded onto trailers; or a camera used to determine when trailers arrive at the warehouse” (Hance, noting devices set in warehouse such as cameras, noting trailers in warehouse: Paragraph [0018], “A group of robotic devices may be used in a warehouse setting for a number of different applications…which may involve transporting between shipping containers without storing anything (e.g., items may be moved from four 40-foot trailers and loaded into three lighter tractor trailers” Paragraph [0032] “The warehouse 100 may also include sensors such as cameras or other types of sensors that are not connected to robotic devices. For instance, various sensors may be affixed to various locations in the warehouse, such as a wall, a ceiling, etc.” Paragraph [0029] “Radio Frequency identification (RFID) sensors, Near Field Communication (NFC) sensors, wireless sensors, compasses, smoke sensors, light sensors, audio sensors, microphones, speakers, radar, cameras (e.g., color cameras, grayscale cameras, and/or infrared cameras)” Paragraph [0054], [0055] “a given item/pallet may include a machine-readable code (e.g., QR code or barcode) having encoded information about the given item/pallet…information gain by scanning the pallets or by communication with the RFID”).






















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-10, 12-15 and 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-4, 6-15 and 17-23 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
First, it is determined whether the Claims are directed to a statutory category of invention. See MPEP 2106.03(II). Here, Claims 1-4, 6-10, 22 and 24 are directed to a system and Claims 12-15, 17-21 and 23 are directed to a method. Therefore, the Claims are directed to statutory subject matter under Step 1 of the Alice/Mayo test. 
2A PRONG ONE:
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
Regarding Independent Claims 1 and 12, the limitations of Claim 1 that recite an abstract idea are identified below:
 (a) receive data comprising: (i) an amount of time that each of a plurality of trailers has been at the warehouse; (ii) contents to be unloaded from each of the plurality of trailers; and (iii) content constraints associated with a plurality of docks in a warehouse; and (iv) status data respective of the unloading status of one or more of the trailers disposed in the warehouse; (b) reduce the data to a computer-solvable linear problem; (c) solve the linear problem to minimize an amount of time that each of the plurality of trailers spends at the warehouse, wherein the solution to the linear problem 
Accordingly, the Claim recites to the abstract idea of warehouse dock logistics. The above limitation falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the PEG, in that they recite managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Claim 12 recites the same abstract idea limitations as Claim 1. Accordingly, under Prong 1 of Step 2A of the Alice/Mayo test, Claims 1 and 12 recite an abstract idea. 
2A PRONG TWO:
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1 and 12 recite additional elements yet these additional elements do not integrate the abstract idea into a practical application. In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “and additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h).
Here, although additional elements are recited (such as a system, a non-transitory computer-readable memory, a processor, one or more sensors in Claim 1; such as a method, one or more sensors, bar code scanner, camera, a processor in Claim 12). Claims 1 and 12 merely invoke such additional elements as a tool to perform the abstract idea. Implementation of an abstract idea on a generic 
Furthermore, Claims 1 and 12 generally link the use of the abstract idea to a particular technical environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of warehouse dock logistics, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. See FairWarning v. Iatric Systems. Likewise, Claims 1 and 12 implying that warehouse dock logistics is executed in a computer environment, or bar code scanners merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field or technological environment. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of Claims 1 and 12 are not indicative of integration into a practical application. 
Since Claims 1 and 12 recite an abstract idea and fail to integrate the abstract idea into a practical application, Claims 1 and 12 are “directed to” an abstract idea.
STEP 2B:
Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons. 
Claims 1 and 12, the recitation of various additional elements within the claims are acknowledged.  As discussed with respect to Prong Two of Step 2A, although additional elements are recited, Claims 1 and 12 merely invoke such additional elements as a tool to perform the abstract idea 
Furthermore, as discussed above with respect to Prong Two of Step 2A, Claims 1 and 12 merely recite additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 112 USPQ2d 1750 (Fed. Cir. 2014); Bilski v. Kappos, 561 U.S. 593, 95 USPQ2d 1001 (2010); MPEP 2106.05(h)). Similar to FairWarning v. Iatric Systems, Claims 1 and 12 implying that the abstract idea of warehouse dock logistics is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the Claims to the computer field, i.e., to execution on a generic computer.
Even when considered as an ordered combination, the additional limitations of Claims 1 and 12 do not add anything that is not already present when they are considered individually. In Alice Corp., the Court considered the additional elements "as an ordered combination," and determine that "the computer components ... ‘[a]dd nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Alice Corporation Pty. Ltd v. CLS Bank International, et al., 134 S. Ct. 2347, 110 USPQ2d 1979 (2014) (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, the instant claims simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B, there are no meaningful limitations in Claims 1 and 12 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.

Regarding Dependent claims 2-4, 6-10, 13-15 and 17-23 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are 








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

Claims 12-15, 17, 18, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20050197876 A1 to Benda (hereinafter Benda) in view of US Patent Application Publication 20020138352 A1 to DeMaggio (hereinafter DeMaggio) in further view of US Patent Application Publication 20180068255 A1 to Hance (hereinafter Hance)
Regarding Claim 12.  Benda teaches a method for organizing assignments of each of a plurality of trailers to a plurality of docks in a warehouse, comprising:(a) receiving data comprising: (i) an amount of time that each of a plurality of trailers has been at the warehouse; (Benda: Paragraph [0102], “The controller 1102 also receives vehicle position data from the RF port 1108, and uses it to determine estimates on arrival times to a cross-dock, correlates these arrival times, and modifies shipping schedules to substantially optimize logistics costs”)  (ii) contents to be unloaded from each of the plurality of trailers; (Benda: Paragraph [0052], “The vehicle is sent to the central facility or the cross-dock (if the two are not at the same location) where the merchandise can be unloaded.”) and (iii) content constraints associated with a plurality of docks in a warehouse; (Benda: Paragraph [0074], “the algorithm maximizes the difference between positive (e.g., revenue) and negative (e.g., cost) performance metrics, subject to the usual constraints found in a trans-shipment problem, including vehicle capacity (e.g., height, weight, width, length, volume), non-negativity of shipment quantities, zero product left at a cross-dock, etc.”)  (b) reducing the data to a computer-solvable linear problem; (c) solving the linear problem (Benda: Paragraph [0087], “If the objective function and the constraints can be formulated as linear functions, a linear program can be formulated based on this problem and solved.”) with a processor to minimize an amount of time that each of the plurality of trailers spends at the warehouse, wherein the solution to the linear problem comprises a respective ordered list of two or more trailers for two or more of the plurality of docks; (Benda: Paragraph [0102], “The controller 1102 also receives vehicle position data from the RF port 1108, and uses it to determine estimates on arrival times to a cross-dock, correlates these arrival times, and modifies shipping schedules to substantially optimize logistics costs.”) 
Benda does not explicitly teach output the assignment and (e) repeating (a), (b), (c), and (d) periodically.  
However, DeMaggio teaches (d) outputting the assignment. - 26 -Patent Application (DeMaggio: Paragraph [0049], “An output device 514 may also be connected to the controller 502 via the interface circuit 510. Examples of output devices 514 include cathode ray tubes (CRTs), liquid crystal displays (LCDs), speakers, and/or printers. The output device 512 generates visual displays of data generated during operation of the logistics station 206.”) and (e) repeating (a), (b), (c), and (d) periodically.  (DeMaggio: Paragraph [0062], “Subsequently, if any of the variables associated with determining the transportation schedules changes, the process 600 preferably loops back to determine new transportation schedules (step 612).”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included output the assignment and (e) repeating (a), (b), (c), and (d) periodically of DeMaggio in the system of Benda because the claimed invention is merely a combination of old, well- known elements, and in combination each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of DeMaggio to the system of Benda would have yielded predictable results and resulted in improved system. Applying the technique of DeMaggio to the system of Benda would have been recognized by one of ordinary skill in the art as resulting in the transpiration schedule or schedules include a series of precise timing windows for pickup and delivery of products moving from suppliers to plants. In addition, the products may move thorough cross docks and other suppliers. (DeMaggio: abstract)

Benda in view of DeMaggio do not explicitly teach (iv) status data respective of the unloading status of one or more of the trailers from one or more sensors disposed in the warehouse

However, Hance teaches (iv) status data respective of the unloading status of one or more of the trailers from one or more sensors disposed in the warehouse (Hance: Paragraph [0067], “In some examples, the information as to positioning of the pallets, and other real time location data, may be provided to the WMS using sensors, trackers, transmitters, or other identifiers coupled to pallets or objects in the warehouse and its environs (e.g., loading bays, parking areas, adjacent storage units, etc.).”) wherein the one or more sensors comprise one or more of: a bar code scanner used to scan packages as those packages are unloaded from trailers, loaded onto trailers, or unloaded from trailers and loaded onto trailers; or a camera used to determine when trailers arrive at the warehouse (Hance, noting devices set in warehouse such as cameras, noting trailers in warehouse: Paragraph [0018], “A group of robotic devices may be used in a warehouse setting for a number of different applications…which may involve transporting between shipping containers without storing anything (e.g., items may be moved from four 40-foot trailers and loaded into three lighter tractor trailers” Paragraph [0032] “The warehouse 100 may also include sensors such as cameras or other types of sensors that are not connected to robotic devices. For instance, various sensors may be affixed to various locations in the warehouse, such as a wall, a ceiling, etc.” Paragraph [0029] “Radio Frequency identification (RFID) sensors, Near Field Communication (NFC) sensors, wireless sensors, compasses, smoke sensors, light sensors, audio sensors, microphones, speakers, radar, cameras (e.g., color cameras, grayscale cameras, and/or infrared cameras)” Paragraph [0054], [0055] “a given item/pallet may include a machine-readable code (e.g., QR code or barcode) having encoded information about the given item/pallet…information gain by scanning the pallets or by communication with the RFID”).


Ally. Docket No. 072031.030747-157US1Regarding Claim 13. Benda does not explicitly teach wherein outputting the assignment comprises populating an electronic user interface with the assignment to enable a user to contact at least one of the plurality of trailers with its assignment.  
However, DeMaggio teaches the method of claim 12, wherein outputting the assignment comprises populating an electronic user interface with the assignment to enable a user to contact at least one of the plurality of trailers with its assignment.  (DeMaggio: Paragraph [0014], “location data in a machine readable form, reading the data, relaying the data to a logistics station, determining a destination for the item, and relaying the destination to an operator of a delivery vehicle.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included wherein outputting the assignment comprises populating an electronic user 

Regarding Claim 14. Benda further teaches the method of claim 13, wherein the user interface comprises one or more of: a real-time status of each of the plurality of docks; (Benda: Paragraph [0101], “If GPS is used with the truck, then it becomes rudimentary to know what goods (e.g. what pallets) are where at all times.”) 

Benda in view of DeMaggio do not explicitly teach a real-time status of a volume of contents unloaded at the warehouse; or a target volume of contents to be unloaded at the warehouse.  
However, Hance teaches a real-time status of a volume of contents unloaded at the warehouse; or a target volume of contents to be unloaded at the warehouse.  (Hance: Paragraph [0003], “The operations comprise receiving real time inventory of the items in the warehouse and real time location data of the items, and identifying an item shipment expectation including new items expected to be received at the warehouse at a future date and items present at the warehouse marked for delivery at the future date.”)


Regarding Claim 15. Benda does not explicitly teach wherein outputting the assignment comprises automatically transmitting the assignments to applicable ones of the plurality of trailers
However, DeMaggio teaches the method of claim 12, wherein outputting the assignment comprises automatically transmitting the assignments to applicable ones of the plurality of trailers.  (DeMaggio: Paragraph [0011], “a method for shipping an item comprises the steps of storing a unique identifier associated with the item in a manifest, relaying the unique identifier to a logistics station, assigning a destination to the unique identifier, relaying the destination to an operator of the vehicle, and delivering the item to the destination.”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included wherein outputting the assignment comprises automatically transmitting the assignments to applicable ones of the plurality of trailers of DeMaggio in the system of Benda because 

Regarding Claim 17. Benda further teaches the method of claim 12, wherein the data further comprises (v) needs of destinations of the contents to be unloaded from each of the plurality of trailers; (vi) a minimum and a maximum amount of content to be unloaded at the warehouse within a predetermined period of time; and (vii) a desired density of outbound contents from the warehouse during the predetermined period of time.  (Benda: Paragraph [0065], “To apply this technique to the problem, each combination of source, destination, and product type (e.g., SKU) is assigned a value associated with a performance metric, a single cost constraint (e.g., weight), the ratio of performance metric to cost constraint, a minimum amount to ship, and a maximum amount to ship.”) 

Regarding Claim 18. Benda further teaches the method of claim 12, wherein the content constraints associated with the plurality of docks comprise: a minimum degree of fit between contents to be unloaded from a trailer and a dock to which it is assigned; a minimum quantity of contents to be unloaded associated with a dock; (Benda: Paragraph [0070], “or each source-destination-SKU combination, it determines if additional discretionary orders are possible, if spare capacity exists going from the source to the cross-dock, and from the cross-dock to the destination. It also calculates the minimum of the amount of discretionary orders available, shipping capacity into the cross-dock, and capacity out of the cross-dock.”)- 27 -Patent Application Atty. Docket No. 072031.030747-157US1 a maximum quantity of contents to be unloaded associated with a dock; and a prohibited contents type associated with a dock.  (Benda: Paragraph [0074], “In this case, the algorithm maximizes the difference between positive (e.g., revenue) and negative (e.g., cost) performance metrics, subject to the usual constraints found in a trans-shipment problem, including vehicle capacity (e.g., height, weight, width, length, volume), non-negativity of shipment quantities, zero product left at a cross-dock, etc.”)

Regarding Claim 20. Benda further teaches the method of claim 12, wherein the linear problem comprises further constraints comprising: dock-specific requirements associated with a source of contents of a trailer; (Benda: Paragraph [0067], “Since this implementation assumes only a single cross-dock, vehicle capacity must be assigned to the trip from the source to the cross-dock and from the cross-dock to the destination.”) and source-specific requirements associated with a dock. (Benda: Paragraph [0067], “Assigning goods to a vehicle and assigning a vehicle to a route changes the amount of excess capacity available to carry discretionary goods on that route.”)
Regarding Claim 23.  Benda further teaches the method of claim 12, wherein repeating (a), (b), (c), and (d) periodically comprises repeating (a), (b), (c), and (d) more often than once per shift. (Benda: Paragraph [0096]: “The periodic inventory message 1008 is preferably sent every business day, but in alternate embodiments may be sent hourly, daily, bi-weekly, weekly, monthly, or some upon some other triggering event (e.g., changes in inventory level). The periodic inventory message is formatted so information contained in the message corresponds to the removed or sold distributor inventory. The server 1002 receives the periodic inventory message 1008 and processes it using information about the inventory needs stored in a database.”
Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20050197876 A1 to Benda (hereinafter Benda) in view of US Patent Application Publication 20020138352 A1 to DeMaggio (hereinafter DeMaggio) in further view of US Patent Application Publication 20180068255 A1 to Hance (hereinafter Hance) in further view of US Patent Application Publication 20170305694 A1 to McMurrough (hereinafter McMurrough).
Regarding Claim 19. Benda in view of DeMaggio in further view of Hance in further view of Hance do not explicitly teach wherein the linear problem comprises further constraints comprising: a minimum amount of labor per trailer; and a minimum amount of labor per content type

However, McMurrough teaches the method of claim 12, wherein the linear problem comprises further constraints comprising: a minimum amount of labor per trailer; and a minimum amount of labor per content type.  (McMurrough: Paragraph [0003], “automated unloading and unpacking of product, such as cases and boxes, that would enable a trailer or container to be fully unloaded using minimal or no human labor, thereby minimizing the time to unload the truck and the need for human capital.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included wherein the linear problem comprises further constraints comprising: a minimum amount of labor per trailer; and a minimum amount of labor per content type of McMurrough in the system of Benda in view of DeMaggio in further view of Hance in further view of Hance because the claimed invention is merely a combination of old, well- known elements, and in combination each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of McMurrough to the system of Benda in view of DeMaggio in further view of Hance in further view of Hance would have yielded predictable results and resulted in improved system. Applying the technique of McMurrough to 

Regarding Claim 21. Benda in view of DeMaggio in further view of Hance in further view of Hance do not explicitly teach wherein the linear problem is solved further to minimize an amount of labor used to load each of the plurality of trailers.  

However, McMurrough teaches the method of claim 20, wherein the linear problem is solved further to minimize an amount of labor used to load each of the plurality of trailers. -28-  (McMurrough: Paragraph [0008], “utilizing the present automated truck unloader therefore maximize the amount the product and cargo unloaded while minimizing the use of human labor to both protect and extend the life of the workforce.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included wherein the linear problem is solved further to minimize an amount of labor used to load each of the plurality of trailers of McMurrough in the system of Benda in view of DeMaggio in further view of Hance in further view of Hance because the claimed invention is merely a combination of old, well- known elements, and in combination each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of McMurrough to the system of Benda in view of DeMaggio in further view of Hance in further view of Hance would have yielded predictable results and resulted in improved 











Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akosua Kyereme-Tuah whose telephone number is 571-272-6435.  The examiner can normally be reached on Mondays-Thursdays 8am-5pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/AKOSUA KYEREME-TUAH/               Primary Examiner, Art Unit 3623                                                                                                                                                                                         
April 9, 2021